Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claim 1 is the broadest independent claim. Claim 1 recites a method to monitor efficacy of a laser treatment to an eye that includes the step of directing a first pair of laser pulses and deriving a pair of signals corresponding to the first pair of laser pulses. Claim 1 further recites this step of directing and deriving the first pair of laser pulses include emitting a first laser pulse to a treatment area in the eye, detecting and deriving a first signal of the pair of signals, by a detector, from a first response from the eye, emitting by the laser source a second laser pulse of the first pair of laser pulses to the treatment area, and detecting and deriving, by the detector, a second signal of the pair of signals based on a second response. The method further recites transmitting the first and second signal to a signal processor and determining by the signal processor a difference between the first and second signal. Finally, claim 1 recites the method as instructing, by the signal processor, the laser source to control direction of a second pair of laser pulses based on the difference between the first and second signals.
	The closest prior art of record is Lin in view of Krocak. Lin in view of Krocak discloses a method to monitor efficacy of a laser treatment to an eye that includes the step of directing a first pair of laser pulses and deriving a pair of signals corresponding to the first pair of laser pulses. Lin in view of Krocak further recites this step of directing and deriving the first pair of laser pulses include: emitting a first laser pulse to a treatment area in the eye, detecting and deriving a first signal of the pair of signals, by a detector, from a first response from the eye, emitting by the laser source a second laser 
	However, Lin in view of Krocak fails to disclose the step of instructing, by the signal processor, the laser source to control direction of a second pair of laser pulses based on the difference between specifically the first signal and the second signal. Additionally, nothing in the prior art when viewed with Lin in view of Krocak obviates this deficiency. It is important to note the nuance of this missing limitation. Comparing the difference between a laser pulse to some reference, taking the difference of these two elements, and then using that difference to control a laser is known in the field of ophthalmological surgery. However, controlling a laser by taking the difference between specifically pairs of laser pulses to the same treatment area as claimed is not taught by the prior art. Therefore, the combination of claimed limitations is neither anticipated nor obviated in view of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792   


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792